DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/2022 has been entered. 

Status of the Claims
Claims 2-6, and 16 have been cancelled in a previous communication.  Claims 1, 7-15, and 17 are pending.  Claims 7-15 stand withdrawn with traverse.  Claims 1 and 17 are under current examination. 

All rejections not reiterated have been withdrawn.  The declaration filed on 04/22/2022 under 37 CFR 1.130(a) is persuasive and Shah et al. (Journal of Pharmaceutical Sciences Vol 104, No 4, pages 1352-1361; online publication date: 01/19/2015) has been disqualified as prior art.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over 

claims 1-16 of U.S. Patent No. 8,609,109; 
claims 1-14 of U.S. Patent No. 10,842,867; and,
claims 1-6 of U.S. Patent No. 11,197,826

in view of Spernath and Aserin (hereafter Spernath; Advances in Colloid and Interface Science Vol 128-130, pages 47-64; publication year: 2006), and further in view of Dalencon et al. (US 2007/0014805; publication date: 01/18/2007; of record), Glass et al. (US 3,919,411; issue date: 11/11/1975; of record), and Ott (Vaccine Vol 13, pages 1557-1562; publication year: 1995; of record).

Inter alia, the claims of the ‘109 patent are directed towards a method of using the adjuvant “MF-59” which contains 39 mg/mL squalene, and 4.7 mg/mL polysorbate 80, and 4.7 mg/mL sorbitan trioleate.  
The claims of the ‘867 patent are directed towards a composition comprising an adjuvant containing an oil-in-water emulsion, wherein the emulsion is 4.3% squalene by weight, about 0.5% polysorbate 80 by weight and about 0.48% sorbitan trioleate by weight and has sub-micron droplets.
The claims of the ‘826 patent are directed to an oil-in-water emulsion including squalene; polysorbate 80; sorbitan trioleate and retinoic acid, wherein at least 80% (by number) of the emulsion's oil droplets are less than 220 nm in diameter and wherein the oil-in-water emulsion has 4-6% by volume squalene; 0.4-0.6% by volume polysorbate 80; 0.5% ±0.05 by volume sorbitan trioleate.  
Spernath teaches that self-micro-emulsifying drug delivery systems (SMEDDS) are isotropic mixtures of oil, surfactant, and co-surfactant that form fine oil-in-water emulsions upon gentle agitation following dilution to an aqueous phase (page 50, left col).  Spernath teaches that the O/W micro emulsion region in the system is quite limited (page 50, left col) and describes a study in which the authors determined the phase diagram to discover the O/W micro-emulsion region for a specific composition of oil, emulsifier, and co-emulsifier (Fig 9, page 53).  
It would have been prima facie obvious for one of ordinary skill in the art to optimize the concentrations of the oil, surfactant, and co-surfactant (i.e. the squalene oil, Span 85, and Tween 80) of the emulsion embraced by the ‘109, ‘867, and ‘826 patents in order to form a self-emulsifying system.  The skilled Artisan would have been motivated to do so in order to form a simple system that readily forms an emulsion without requiring vigorous or high energy mixing.  The skilled Artisan would have had a reasonable expectation of success because this would merely be a matter of optimizing the concentrations of the three components embraced by the ‘109, ‘867, and ‘826 patents that were known to form an emulsion.  Please refer to MPEP 2144.05 regarding optimization of concentrations as a matter of routine for one having ordinary skill in the art.  
With regard to the amount of oil and proportion of the two surfactants required by instant claim 1 as noted above, the examiner considers arriving at the concentrations of a three component system that will provide a self-emulsifying pre-concentrate to be a matter of routine testing for one of ordinary skill (see MPEP 2144.05).
With regard to the limitation on particle size recited in claims 1 and 17, the claims of the ‘109 and ‘867 patents and Spernath do not disclose the particle size of the emulsion.
Dalencon discloses that squalene forms small oil droplet sizes (d90 less than 200 nm), when the overall HLB of the surfactant system is between 8.5 and 10, and discloses a formula for calculating the overall HLB of a combination of surfactants (para 0046-0050).  
Glass, in the analogous art of adjuvant compositions (abstract) discloses that Span 85 has an HLB of 1.8 and Tween 80 has an HLB of 15 (col 6, lines 20-30).  
Ott discloses that the formulation MF59 consisting of squalene, Span 85, and Tween 80 elicits a stronger immune response when particle size is in the nanometer range, and specifically around 200 nm (abstract, page 1560, right col).  Thus, particle size of the formulation MF59 was known as a result-effective variable at the time the instant invention was filed.  
It would have been prima facie obvious for one of ordinary skill in the art to optimize the amounts of Tween 80 and Span 85 in order to optimize the particle size of the micro-emulsion formed upon dilution of the pre-concentrate with water.  The skilled Artisan would have been motivated to do so because a smaller size range in the nanometer scale was known to be a more effective vaccine adjuvant than larger particle sizes of the same composition.  The skilled Artisan would have had a reasonable expectation of success in view of Dalencon’s disclosure that squalene forms small oil droplet sizes (d90 less than 200 nm), when the overall HLB of the surfactant system is between 8.5 and 10, and discloses a formula for calculating the overall HLB of a combination of surfactants.  

Claims 1 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20-39 of copending Application No. 17/072,136 in view of Spernath and Aserin (hereafter Spernath; Advances in Colloid and Interface Science Vol 128-130, pages 47-64; publication year: 2006), and further in view of Dalencon et al. (US 2007/0014805; publication date: 01/18/2007; of record), Glass et al. (US 3,919,411; issue date: 11/11/1975; of record), and Ott (Vaccine Vol 13, pages 1557-1562; publication year: 1995; of record).

Inter alia, the claims of the ‘136 application embrace a composition comprising an adjuvant containing an oil-in-water emulsion, wherein the emulsion is 4.3% squalene by weight, about 0.5% polysorbate 80 by weight and about 0.48% sorbitan trioleate by weight and has sub-micron droplets.
Spernath teaches that self-micro-emulsifying drug delivery systems (SMEDDS) are isotropic mixtures of oil, surfactant, and co-surfactant that form fine oil-in-water emulsions upon gentle agitation following dilution to an aqueous phase (page 50, left col).  Spernath teaches that the O/W micro emulsion region in the system is quite limited (page 50, left col) and describes a study in which the authors determined the phase diagram to discover the O/W micro-emulsion region for a specific composition of oil, emulsifier, and co-emulsifier (Fig 9, page 53).  
It would have been prima facie obvious for one of ordinary skill in the art to optimize the concentrations of the oil, surfactant, and co-surfactant (i.e. the squalene oil, Span 85, and Tween 80) of the emulsion embraced by the ‘136 application in order to form a self-emulsifying system.  The skilled Artisan would have been motivated to do so in order to form a simple system that readily forms an emulsion without requiring vigorous or high energy mixing.  The skilled Artisan would have had a reasonable expectation of success because this would merely be a matter of optimizing the concentrations of the three components embraced by the ‘136 application that were known to form an emulsion.  Please refer to MPEP 2144.05 regarding optimization of concentrations as a matter of routine for one having ordinary skill in the art.  
With regard to the amount of oil and proportion of the two surfactants required by instant claim 1 as noted above, the examiner considers arriving at the concentrations of a three component that will provide a self-emulsifying pre-concentrate to be a matter of routine testing for one of ordinary skill (see MPEP 2144.05).
With regard to the limitation on particle size recited in claims 1 and 17, the claims of the ‘136 application and Spernath do not disclose the particle size of the emulsion.
Dalencon discloses that squalene forms small oil droplet sizes (d90 less than 200 nm), when the overall HLB of the surfactant system is between 8.5 and 10, and discloses a formula for calculating the overall HLB of a combination of surfactants (para 0046-0050).  
Glass, in the analogous art of adjuvant compositions (abstract) discloses that Span 85 has an HLB of 1.8 and Tween 80 has an HLB of 15 (col 6, lines 20-30).  
Ott discloses that the formulation MF59 consisting of squalene, Span 85, and Tween 80 elicits a stronger immune response when particle size is in the nanometer range (abstract, page 1560, right col).  Thus, particle size of the formulation MF59 was known as a result-effective variable at the time the instant invention was filed.  
It would have been prima facie obvious for one of ordinary skill in the art to optimize the amounts of Tween 80 and Span 85 in order to optimize the particle size of the micro-emulsion formed upon dilution of the pre-concentrate with water.  The skilled Artisan would have been motivated to do so because a smaller size range in the nanometer scale was known to be a more effective vaccine adjuvant than larger particle sizes of the same composition.  The skilled Artisan would have had a reasonable expectation of success in view of Dalencon’s disclosure that squalene forms small oil droplet sizes (d90 less than 200 nm), when the overall HLB of the surfactant system is between 8.5 and 10, and discloses a formula for calculating the overall HLB of a combination of surfactants.  
This is a provisional nonstatutory double patenting rejection.

Claims 1 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, 9-11, 13, 14, 18-21, 23-27, and 29-31 of copending Application No. 17/423,927 (reference application). 

Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims render obvious the instant claims.
Inter alia, the claims of the ‘927 applicant are directed to a composition comprising squalene, a tocopherol and a biocompatible metabolisable surfactant, wherein the squalene is 40% v/v or more of the composition, the tocopherol is 25% v/v or less of the composition, the surfactant is 60% v/v or less of the composition, which when mixed with an excess volume of substantially surfactant- free aqueous material, forms an adjuvant having an average oil particle diameter of 200 nm or less.  The ranges in amount of squalene, surfactant, and the particle size ranges overlap with the ranges recited in the instant claims.  The term “surfactant” embraces a blend of polysorbate 80 and sorbitan trioleate (see page 10).  See MPEP 2144.05.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments and the declaration filed 07/22/2022 have been fully considered but they are not persuasive.
On page 14, Applicant argues that the references cited in the nonstatutory double patenting rejection are deficient for the same reasons as discussed for the obviousness rejection.  Please refer to the examiner’s Response to arguments section following the rejection under 35 USC 103 for a full discussion of Applicant’s position.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Clams 1 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Donnelly et al. (US 8,609109; issue date: 12/17/2013) in view of Spernath and Aserin (hereafter Spernath; Advances in Colloid and Interface Science Vol 128-130, pages 47-64; publication year: 2006; cited in the IDS filed 01/15/2018), and further in view of Dalencon et al. (US 2007/0014805; publication date: 01/18/2007; of record), Glass et al. (US 3,919,411; issue date: 11/11/1975; of record), and Ott (Vaccine Vol 13, pages 1557-1562; publication year: 1995; of record).


Claims 1 and 17 are rejected under 35 USC 103 over Donnelly exactly as set forth in the double patenting rejection above.  

Claims 1 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over O’Hagan (Expert Review of Vaccines Future Drugs, vol 6, no 5; publication date: 10/2007; cited in the IDS filed on 01/15/2019) in view of Spernath and Aserin (hereafter Spernath; Advances in Colloid and Interface Science Vol 128-130, pages 47-64; publication year: 2006; cited in the IDS filed 01/15/2019), and further in view of Dalencon et al. (US 2007/0014805; publication date: 01/18/2007; of record), Glass et al. (US 3,919,411; issue date: 11/11/1975; of record), and Ott et al. (Vaccine Vol 13, pages 1557-1562; publication year: 1995; of record).

O’Hagan teaches an oil-in-water emulsion, MF59, for use as a vaccine adjuvant (abstract) consisting of squalene oil, Tween 80 (i.e. polysorbate 80), and Span 85, (sorbitan trioleate; limitations of instant claims 3, 5, and 6) and an aqueous phase (i.e. water and a sodium citrate buffer; figure 4, page 704).  The adjuvant has proven safe and potent in more than 20 countries (page 707, left col).  O’Hagan teaches the emulsion itself as the final product, but is silent with respect to forming an oil/surfactant composition, which when mixed with an excess volume of surfactant free aqueous material can form an oil-in-water emulsion (i.e. an emulsion preconcentrate or self-emulsifying system).  
Spernath teaches that self-micro-emulsifying drug delivery systems (SMEDDS) are isotropic mixtures of oil, surfactant, and co-surfactant that form fine oil-in-water emulsions upon gentle agitation following dilution to an aqueous phase (page 50, left col).  Spernath teaches that the O/W micro emulsion region in the system is quite limited (page 50, left col) and describes a study in which the authors determined the phase diagram to discover the O/W micro-emulsion region for a specific composition of oil, emulsifier, and co-emulsifier (Fig 9, page 53).  
It would have been prima facie obvious for one of ordinary skill in the art to optimize the concentrations of the oil, surfactant, and co-surfactant (i.e. the squalene oil, Span 85, and Tween 80) of the emulsion disclosed by O’Hagan in order to form a self-emulsifying system.  The skilled Artisan would have been motivated to do so in order to form a simple system that readily forms an emulsion without requiring vigorous or high energy mixing.  The skilled Artisan would have had a reasonable expectation of success because this would merely be a matter of optimizing the concentrations of the three components disclosed by O’Hagan for the oil, emulsifier, and co-emulsifier, using the proportions of 4.3:0.5:0.5 (squalene:Tween 80:Span 85; i.e. equal volumes of the two surfactants) as a starting point since these amounts were known to form an emulsion.  Please refer to MPEP 2144.05 regarding optimization of concentrations as a matter of routine for one having ordinary skill in the art.  
With regard to the amount of oil and proportion of surfactants required by instant claim 1 as noted above, O’Hagan discloses an emulsion having 4.3% squalene oil, 0.5% Tween 80, and 0.5% Span 85.  Thus, for optimizing the amounts of oil and surfactant to form a self-emulsifying system with the oil and surfactant components of MF59, one of ordinary skill in the art would start with 4.3 parts squalene, 0.5 parts Tween 80, and 0.5 parts Span 85 (i.e. equal volumes of the two surfactants).  This amounts to much greater than 50% (by weight or by volume) of squalene oil.  The examiner considers arriving at the concentrations that will provide a self-emulsifying pre-concentrate to be a matter of routine testing for one of ordinary skill (see MPEP 2144.05).
With regard to the limitation on particle size recited in claims 1 and 17, none of the references cited above disclose the particle size of the emulsion.
Dalencon discloses that squalene forms small oil droplet sizes (d90 less than 200 nm), when the overall HLB of the surfactant system is between 8.5 and 10, and discloses a formula for calculating the overall HLB of a combination of surfactants (para 0046-0050).  
Glass, in the analogous art of adjuvant compositions (abstract) discloses that Span 85 has an HLB of 1.8 and Tween 80 has an HLB of 15 (col 6, lines 20-30).  
Ott discloses that the formulation MF59 consisting of squalene, Span 85, and Tween 80 elicits a stronger immune response when particle size is in the nanometer range (abstract, page 1560, right col).  Thus, particle size of the formulation MF59 was known as a result-effective variable at the time the instant invention was filed.  
It would have been prima facie obvious for one of ordinary skill in the art to optimize the amounts of Tween 80 and Span 85 in order to optimize the particle size of the micro-emulsion formed upon dilution of the pre-concentrate with water.  The skilled Artisan would have been motivated to do so because a smaller size range in the nanometer scale was known to be a more effective vaccine adjuvant than larger particle sizes of the same composition.  The skilled Artisan would have had a reasonable expectation of success in view of Dalencon’s disclosure that squalene forms small oil droplet sizes (d90 less than 200 nm), when the overall HLB of the surfactant system is between 8.5 and 10, and discloses a formula for calculating the overall HLB of a combination of surfactants.  

Response to Arguments
Applicant's arguments filed 07/22/2022 have been fully considered but they are not persuasive. 

Applicant’s arguments are largely cumulative.  Throughout the remarks Applicant references the declaration filed on 07/27/2020, which was discussed in full on pages 18-22 of the Office action mailed on 03/26/2021.  Applicant’s specific arguments presented in the remarks filed 07/22/2022 are addressed below:

On page 5, Applicant points out that the instant invention possesses the advantage of not requiring processes involving vigorous mechanical treatment or significantly elevated temperatures as in the prior art, which are complex, expensive, and/or used proprietary equipment.
The examiner notes these advantages; however, these advantages of self-emulsifying systems were known as of the effective filing date of the instant invention.  The examiner maintains the obviousness conclusion for the reasons detailed in the rejection above.  

On pages 6-8, Applicant argues that there was no direction in the prior art to select the specific features recited in the claims and that the field of SEDDS and emulsion adjuvants is unpredictable.  Applicant argues that the examiner’s rationale amounts to the throwing of metaphorical darts at a board filled with combinatorial prior art possibilities.  Applicant argues that the examiner has inappropriately applied an obvious to try rationale.  On pages 8-9, Applicant argues that it was not possible to predict which compositions would form stable, reproducible emulsions while also showing adjuvant effects, citing paragraph 4 of the declaration filed 07/27/2021, which states that modifications to oil/surfactant ratios and/or emulsion droplet size are often unpredictable and cannot be reasonably expected to improve adjuvant response; and larger droplet size (such as 140-200 nm)  would not be reasonably expected to improve adjuvant response as it is contrary to the dogma of drug delivery systems, which stress on the importance of generating smaller droplets/particles to improve drug delivery or bioavailability.  On page 10, Applicant again refers to the July 2020 declaration as arguing that developing a pre-emulsion with the right proportion of each ingredient and displaying an appropriate immune response is not easily predictable.   On pages 10-11, Applicant argues that it was surprising and unexpected that the claimed oil/surfactant compositions could be used to form a stable oil-in-water emulsion having an average oil particle diameter within the range of 140 - 200 nm, which showed adjuvant effects.  Applicant argues that the surprising and unexpected property is that the claimed composition is self-emulsifiable and provides adjuvant effects without requiring complex processes or proprietary equipment.  Applicant argues that the following aspects are unpredictable and should be considered as interconnected rather than separately: (i) unpredictability regarding the ability to form an emulsion by self-emulsification plus stability of the emulsion (e.g. using the correct ratios of oil and surfactants in the preconcentrate); and (ii) unpredictability regarding the immunogenicity potential of a stable emulsification (e.g., sizes of the emulsions, amount of the components of the emulsion, etc.).  Applicant argues that the prior art teaches that the emulsion should have a very low droplet size and that to achieve this droplet size emulsions were produced using complex techniques.  
The examiner notes that the system consisting of squalene, Tween 80 and sorbitan trioleate was known to form an emulsion (O’Hagan); a method for calculating the concentrations that will form self-emulsifying systems was known (i.e. generating a phase diagram and locating the area of the diagram where self-emulsification occurs; Spernath); the substance, squalene, was specifically known to form nanoscale droplet sizes when the overall HLB of a surfactant system ins between 8.5 and 10, and a formula was known for calculating the HLB of any combination of surfactants (Dalencon); particle size was a variable known to influence immune response at the effective filing date of the instant invention, with nanometer range being preferred; and benefits of self-emulsifying systems relative to other emulsification techniques were known in the art.  The obviousness conclusion does not rely on an “obvious to try” rationale, as Applicant has argued.  In view of the foregoing, and as discussed in more detail in the rejection, the examiner does not find the results to be unexpected but rather finds the instant invention, as claimed, to be application of known techniques to yield predictable results and optimization of a result-effective variable (see MPEP 2143(I)(D) and 2144.05), with a motivation to make a self-emulsifying system and expectation of success based upon the existing emulsion MF59 as well as a simple phase diagram method to calculate optimal concentrations of oil and surfactants to form self-emulsifying mixtures.  An obviousness conclusion requires a reasonable expectation of success, not certainty of success.  The examiner maintains that the instant claims embrace a composition that could be arrived at by optimizing particle size of a 3 component system based upon known techniques, and particle size was a variable known to influence efficacy of the vaccine adjuvant MF59, containing squalene, polysorbate 80, and sorbitan trioleate (Ott).  Contrary to Applicant’s position, the examiner does not consider the evidence of record to support the position that one having ordinary skill in the art would find it surprising that particle size of less than 200 nm but greater than 20 nm provides a better immune response.  As explained in previous Office actions and noted in the rejection supra, Ott discloses that squalene/polysorbate 80/sorbitan trioleate emulsions have different efficacy depending upon the particle size, therefore one having ordinary skill in the art would recognize this as a result effective variable and it would merely be a matter of routine to test several compositions having different particle size to determine optimal efficacy as an adjuvant.  The examiner acknowledges Applicant’s comments that in the field of drug delivery, smaller size is preferred; however, one of ordinary skill would also recognize that different factors govern drug delivery vs. activation of the immune response by particulates.  The examiner maintains the opinion that it is not counterintuitive that particle size may exhibit a biphasic response in terms of the various hallmarks of immune system activation (i.e. it is not surprising that further decreasing the size does not further increase the efficacy or that optimal efficacy occurs at a size between the 200 nm disclosed to be effective by Ott and a minimum reported achievable size because one would not expect the same factors that influence drug diffusion from an oil droplet, per the dogma of drug delivery, to govern activation of immunity). 

On page 9, Applicant argues that Donnelly and O’Hagan disclosed MF59 for use as a vaccine adjuvant but are silent with respect to the emulsion preconcentrate or self-emulsifying system.  Applicant asserts that there was no motivation.
This argument is not persuasive because it does not address the specific motivation identified by the examiner in the rejection.

On page 9, Applicant argues that Spernath relates to SMEDDS used for oral drug delivery but does not provide any reason why this system would have an adjuvant response in a vaccine.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The teaching that emulsions containing squalene, polysorbate 80, and sorbitan trioleate can be used as vaccine adjuvants is derived from O’Hagan (or Donnelly).  With regard to the quotation from the declaration filed July 2020 that the teachings of Spernath “cannot simply be applied and translated into a different area (e.g. adjuvant in vaccines space), which reflects the uncertain and unpredictable nature of biological systems (as opposed, for example, to chemistry wherein the concept of “routine optimization” may be more easily employed and applied)”, the examiner respectfully disagrees that the degree of unpredictability in the instant case is so high as to preclude an obviousness conclusion.  As explained previously, compositions consisting of squalene, Tween 80, and Span 85 were known at the effective filing date of the instant invention to enhance immunogenicity of vaccines, and particle size was known to play a role in extent of enhancement.  Optimizing the particle size and the immunogenicity of a three component system by testing several concentrations of each ingredient, generating a phase diagram according to known methods to find a self-emulsifying system, and calculating an optimal HLB for the system to achieve a desired particle size according to known methods is not considered inventive within the meaning of 35 USC 103.

On page 9, Applicant asserts that Spernath is non-analogous art.
The examiner respectfully disagrees with such a narrow interpretation of “analogous art”.  Spernath is directed to emulsions for use in biomedicine and is therefore in the same field of endeavor as the instant invention and the prior art.  

On page 10, Applicant argues that there must be a reason or suggestion in the art for selecting the procedure used other than the knowledge learned from the applicant’s disclosure and asserts that the prior art does not provide motivation and/or guidance to reach the claimed invention.
This argument is not persuasive because it does not address the specific motivation and reasons why one would have had reasonable expectation of success explained by the examiner in the rejection and response to arguments of record.  

On pages 11-12, Applicant cites a portion of page 21 of the Office action mailed 03/26/2021, where the examiner pointed out that the data in Shaw’s figure 7 do not appear to show a statistically significant difference between MFA160 and MF59.  Applicant points out that Shah’s figure 7 is a logarithmic scale, so the effect observed is significant, statistically as well.  
The examiner has already responded to this argument in the Office action mailed 10/22/2021.  The response is repeated here for convenience: With regard to Applicant’s comment that the scale in Shaw’s figure 7 is logarithmic and the standard deviation bars show statistical significance, this does not appear to be the case.  Figure 7 on page 1360 appears to indicate no statistically significant difference in the response between MF59 and MFA160 at 3wp1 (black bars in the black and white copy on the record) and also no difference between MF59 and MFA160 at 2wp2 (grey bars).  The average values and variation appear almost identical at 3wp1 and at 2wp2, the response is greater in MF59 than in MFA160, although this does not appear to reach statistical significance in view of the size of overlap between the error bars. This interpretation is consistent with the comments in the declaration filed 07/27/2020 and Applicant’s comments on page 11 of the remarks filed 09/27/2021.  In the declaration filed 07/27/2020, Declarant appears to rely on Shaw as providing evidence of non-obviousness; however, as noted in the rejection and above, Shaw is prior art and is cited in the current rejection of the claims as providing motivation and expectation of success to arrive at the instant invention, as claimed.  Thus, Applicant’s comment, for example on page 4 of the declaration filed 09/27/2020 that there might be a correlation between squalene ratio of components of emulsions and immune response would have been known to one having ordinary skill in the art.  That said, the examiner notes that MFA160 has been compared to SEA160 and MF59 as well as several other adjuvants in the instant specification and drawings, and these data have been evaluated by the examiner previously.  See further discussion below.

On pages 12-13, Applicant replicates a prior discussion of examples in the specification which generally show that SEA160 exhibits comparable immune stimulation to MF59 and in many cases better immune stimulation than MFA160.  (Specifically, Applicant summarizes experiments reported in Figures 1 to 8 and 14).  
The examiner does not contest Applicant’s interpretation of the data in the specification; however, the examiner maintains the opinion that the preponderance of the evidence supports an obviousness conclusion.  The experiments compare three adjuvant compositions having particle size of 160 nm: MFA160, SEA160, and MF59.  The compositions of these adjuvants are as follows:  MFA 160 contains 30% squalene, 70% Tween 80, and 10% Span 85 (page 3 of the declaration filed 07/27/2020); SEA160 contains 70% squalene, 15% Tween 80, and 15% Span 85 (instant specification Table 2 and para 00144); and the isolated oil and surfactant components of MF59 would be 81% squalene, 9.4% Tween 80, and 9.4% Span 85 (O’Hagan discloses proportions of 4.3:0.5:0.5 for squalene:Tween 80:Span 85).  The data contained in the specification show that of the three compositions having the same particle size (160nm) SEA160 and MF59 behave comparably and MFA160 is somewhat inferior in many but not all cases.  The examiner does not find it surprising that the two emulsions having nearly identical quantities of squalene and surfactants (MF59 and SEA160) perform comparably relative to an emulsion of very different composition (MFA 160).  This is not surprising because MF59 and SEA160 are almost exactly the same composition, whereas MFA160 is different in amount of squalene and surfactants.  MPEP 2144.05(I) states that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").  Analogously, the examiner finds it expected that SEA160, having nearly identical composition and particle size, would perform nearly identically to MF59.  That another, less similar composition (MFA160, which contains different amounts of squalene oil and surfactants from MF59 but has a comparable particle size) fails to perform as well as the known adjuvant MF59, does not suffice to establish that the claimed invention, which has almost identical amounts of each ingredient and comparable particle size, is patentable over the cited prior art.  Indeed, as of the effective filing date of the instant invention, surfactants themselves were known to have significant biologically activity in squalene emulsions for vaccines (page 3289 of Fox, Molecules Vol 14 No. 9: 3286-3312; publication year: 2009).  One having ordinary skill in the art would have expected the emulsion MFA 160, having quite different amounts of surfactant from both SEA 160 and MF59, to behave differently.  As explained above, one would have expected SEA 160 and MF59 to perform similarly because the compositions themselves are nearly identical, regardless of the technique used to form them.  
Compositions consisting of squalene, Tween 80, and Span 85 were known at the effective filing date of the instant invention to enhance immunogenicity of vaccines, and particle size was known to play a role in extent of enhancement.  The examiner again notes that the ratio of squalene to polysorbate 80 to sorbitan trioleate in the instant invention differ only very modestly from the ratios of these substances in MF59, as described in more detail above.  Optimizing the particle size and the immunogenicity of a three component system by testing several concentrations of each ingredient, generating a phase diagram according to known methods to find a self-emulsifying system, and calculating an optimal HLB for the system to achieve a desired particle size according to known methods is not considered inventive within the meaning of 35 USC 103.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this case the general conditions, i.e. the amounts of the ingredients squalene, Tween 80, and Span 85, a target particle size, as well as methods to calculate concentrations that will form self-emulsifying systems, calculate an HLB for a surfactant system to achieve a target particle size, and methods to test for immunogenicity of an adjuvant were established in the art.  The examiner maintains that it would have been merely routine for one having ordinary skill in the art to test various concentrations of a three component system with the reasonable expectation of success that the resulting adjuvant would have good immunogenicity.  

Conclusion
No claims are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247. The examiner can normally be reached Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE PEEBLES/           Primary Examiner, Art Unit 1617